UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1716


JOSEPH F. GUTHRIE; KELLY PITTMAN GUTHRIE,

                  Plaintiffs - Appellees,

             v.

ANTHONY EMERSON FLANAGAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00479-REP)


Submitted:    December 15, 2009             Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Emerson Flanagan, Appellant Pro Se. Joseph F. Guthrie,
Kelly Pittman Guthrie, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Flanagan seeks to appeal the district court’s

orders    entering       judgment    in    favor       of   the   Appellees      on    their

claims of legal malpractice and denying his Fed. R. Civ. P.

60(b) motion for relief from that judgment.                       We conclude that we

lack   jurisdiction        over     the    district         court’s     order     entering

judgment       against    Flanagan     and       we    affirm     the       court’s    order

denying Flanagan’s Rule 60(b) motion.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       This appeal period

is mandatory and jurisdictional.                      Bowles v. Russell, 551 U.S.

205, 208-13 (2007); see also United States v. Urutyan, 564 F.3d

679,     685     (4th     Cir.      2009).             Moreover,        a     motion    for

reconsideration under Rule 60(b) does not bring up for review

the merits of the underlying substantive judgment, nor does it

toll the period for filing an appeal of the underlying judgment.

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 263 n.7 (1978).

               Here, the district court’s judgment was entered on the

docket on August 22, 2008.                Although Flanagan initially filed a

timely notice of appeal of that order, he voluntarily dismissed

that     appeal.         Following        the    district         court’s      denial     of

                                             2
Flanagan’s Rule 60(b) motion on May 20, 2009, Flanagan filed a

notice of appeal on June 18, 2009.                         Although this notice is

timely as to the district court’s May 20, 2009 order, it is well

out     of    time    as    to     the   court’s     August      22,      2008    judgment.

Accordingly,         as    Flanagan      failed    to     file   a   timely      notice   of

appeal of the district court’s August 22, 2008 judgment, and

failed to obtain an extension or reopening of the appeal period,

this court does not have jurisdiction over that order.

               With respect to the court’s order denying Flanagan’s

Rule 60(b) motion, we confine our review to the issues raised in

the informal brief.               See 4th Cir. R. 34(b).               Flanagan’s brief

alleges no error committed by the district court in denying his

Rule 60(b) motion.            Accordingly, we affirm the district court’s

order.        We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented        in    the    materials

before       the   court    and     argument      would    not   aid      the    decisional

process.

                                                                                   AFFIRMED




                                             3